Case 3:19-cv-01859-CAB-WVG Document 40 Filed 01/02/20 PageID.1327 Page 1 of 6




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
       JOHN A. YACOVELLE, Cal. Bar No. 131781
   3         jyacovelle@sheppardmullin.com
       MARISA B. MILLER, Cal. Bar No. 270860
   4         mmiller@sheppardmullin.com
       KRISTIN P. HOUSH, Cal. Bar No. 286651
   5         khoush@sheppardmullin.com
       JESSE SALEN, Cal. Bar No. 292043
   6         jsalen@sheppardmullin.com
       12275 El Camino Real, Suite 200
   7   San Diego, California 92130-4092
       Telephone: 858.720.8900
   8   Facsimile: 858.509.3691
   9 Attorneys for Defendants/Counter-Claimant
     CALIFORNIA EXTRACTION
  10 VENTURES, INC.; STEPHEN COREY
  11                                  UNITED STATES DISTRICT COURT
  12                             SOUTHERN DISTRICT OF CALIFORNIA
  13
  14 JAVO BEVERAGE CO., INC.,                       Case No. 3:19-CV-01859-CAB-WVG
  15                     Plaintiff,                 DEFENDANTS CALIFORNIA
                                                    EXTRACTION VENTURES, INC.
  16            v.                                  AND STEPHEN COREY’S
                                                    MOTION FOR LEAVE TO FILE
  17 CALIFORNIA EXTRACTION                          DOCUMENTS UNDER SEAL
     VENTURES, INC. AND STEPHEN
  18 COREY,
  19                     Defendants.                The Hon. Cathy Ann Bencivengo
  20 CALIFORNIA EXTRACTION                          Complaint Filed: September 26, 2019
     VENTURES, INC.,                                Trial Date: TBD
  21
              Counter-Claimant,
  22
         v.
  23
     JAVO BEVERAGE CO., INC.,
  24
              Counterclaim-Defendant.
  25
  26
  27
  28

                                                  -1-           Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4829-9705-2848.4                                      MOTION TO FILE UNDER SEAL
Case 3:19-cv-01859-CAB-WVG Document 40 Filed 01/02/20 PageID.1328 Page 2 of 6




   1                                  I.    INTRODUCTION
   2            Pursuant to the Court’s Chambers Rule V, Defendants California Extraction
   3 Ventures, Inc. (“CEV”) and Stephen Corey (“Corey”) (together, “Defendants”)
   4 request leave to file under seal portions of the Declaration of Wen Eng, which will
   5 be filed in support of Defendants’ Opposition (the “Opposition”) to Plaintiff Javo
   6 Beverage Co., Inc.’s (“Javo”) Motion for a Preliminary Injunction (the “Motion”).
   7 Defendants request that this information be treated as “Outside Attorneys’ Eyes
   8 Only,” such that only Javo’s outside litigation counsel may review it. No protective
   9 order has been entered in this action. 1
  10            As set forth below and in the accompanying declaration of Wen Eng,
  11 compelling reasons exist to seal the requested documents that contain Defendants’
  12 confidential and proprietary business information. Defendants’ Opposition will
  13 distinguish this information from Javo’s alleged trade secrets in order to show that
  14 Javo’s causes of action, including but not limited to its misappropriation of trade
  15 secrets claims, are likely to fail on the merits, and so a preliminary injunction is not
  16 warranted.
  17            Defendants would suffer irreparable harm from the public disclosure of this
  18 information. CEV is a small start-up company who has not yet begun production of
  19 its products, and if competitors, including Javo, were to have access to confidential
  20 information regarding CEV’s extraction process and its financial information, Javo
  21 could make use of this information immediately, before CEV has any products on
  22 the market or the ability to generate revenue. Defendants’ request to seal is
  23 narrowly tailored, as Defendants seek only to redact specific portions of one
  24 declaration and related financial information that they plan to file in support of their
  25 Opposition. In accordance with Chambers Rule V, a courtesy copy of this Motion
  26
       1
  27  Defendants prepared a draft protective order and sent it to Javo for its review on
     November 21, 2019. Javo has stated that it is reviewing the draft but has not yet
  28 provided Defendants with its comments.

                                                  -2-             Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4829-9705-2848.4                                        MOTION TO FILE UNDER SEAL
Case 3:19-cv-01859-CAB-WVG Document 40 Filed 01/02/20 PageID.1329 Page 3 of 6




   1 along with unredacted versions of the declaration and financial information that
   2 Defendants seek to file under seal will be provided to the Court within 24 hours of
   3 the filing of this motion.
   4                                  II.     LEGAL STANDARD
   5            “[A] party need show only good cause to keep attached documents under
   6 seal” when the underlying motion is “non-dispositive.” Ctr. for Auto Safety v.
   7 Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016). Where the motion is
   8 “dispositive,” a party must show “compelling reasons.” Id. The Ninth Circuit has
   9 rejected a “mechanical” distinction between dispositive and non-dispositive
  10 motions, id. at 1098, and has declined to categorize all motions for preliminary
  11 injunction as “dispositive.” Id. at 1099, fn. 6.
  12            “[S]ources of business information that might harm a litigant's competitive
  13 standing” satisfy the “compelling reason” standard to seal court records. Ctr. for
  14 Auto Safety, 809 F.3d at 1097; accord Valley Broadcasting Co. v. U.S. Dist. Court
  15 for Dist. of Nevada, 798 F. 2d 1289, 1293 (9th Cir. 1986) (“[D]istrict courts may
  16 refuse to permit their files to serve as [] sources of business information that might
  17 harm a litigant's competitive standing.”). As a result, “confidential business
  18 information” is properly sealed. Compal Elecs., Inc. v. Apple Inc., No.
  19 317CV00108GPCMDD, 2017 WL 11423604, at *2 (S.D. Cal. Sept. 5, 2017);
  20 accord Sun Distrib. Co. v. Corbett, No. 18-CV-2231-BAS-BGS, 2018 WL 4700490,
  21 at *2 (S.D. Cal. Oct. 1, 2018) (granting motion to seal “confidential and proprietary
  22 information [] not generally available to the public” filed in support of a motion for
  23 preliminary injunction).
  24                                        III.   ARGUMENT
  25            A.       Defendants Seek To Seal Proprietary and Highly Confidential
  26                     Business Information
  27            The information contained in Mr. Eng’s declaration that Defendants seek to
  28 be sealed (i.e., the parameters of Defendants’ extraction process and financial

                                                    -3-            Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4829-9705-2848.4                                         MOTION TO FILE UNDER SEAL
Case 3:19-cv-01859-CAB-WVG Document 40 Filed 01/02/20 PageID.1330 Page 4 of 6




   1 information regarding the impact of the Court’s granting of Javo’s preliminary
   2 injunction motion) contains Defendants’ proprietary and highly confidential
   3 business information. (Declaration of Wen Eng (hereinafter “Eng Decl.”), ¶ 7.)
   4 Defendants take reasonable measures to maintain the secrecy of its extraction
   5 process parameters, including limiting, controlling, and monitoring access to the
   6 parameters to only those individuals who need to know, securing the parameters on
   7 a protected enterprise cloud system, restricting physical access to CEV’s equipment,
   8 and maintaining surveillance of CEV’s facility. (Id. at ¶¶ 3-6.) CEV’s extraction
   9 process parameters are valuable to Defendants and disclosure of these parameters in
  10 an unsealed, publicly-filed document could allow CEV’s competitors, including
  11 Javo, to gain access to CEV’s highly confidential and commercially sensitive
  12 business information and unfairly compete with CEV to the detriment of CEV and
  13 Corey. (Id. at ¶¶ 7-8.) This is particularly true given Javo’s ability to make use of
  14 this information in its production facilities immediately. CEV, in contrast, is a small
  15 start-up and has not begun production of its products. CEV would be irreparably
  16 harmed by Javo or any other competitor beating CEV to the market with a product
  17 using CEV’s process parameters. (Id.)
  18            Defendants seek to file highlighted portions of another declaration of Mr. Eng
  19 under seal. These portions describe certain aspects of CEV’s extraction process
  20 parameters, which Defendants are submitting to the Court to distinguish its process
  21 from Javo’s. Defendants have no choice but to present this information in order to
  22 oppose Javo’s Motion, which asserts that Defendants are utilizing Javo’s trade
  23 secrets in CEV’s operations. (See Motion at 1:9-12 (alleging that Defendants have
  24 “falsely claimed [Javo’s proprietary process] as their own[.]”).) Defendants’
  25 Opposition will make clear that, among other things, CEV’s operations do not
  26 invade any of Javo’s alleged trade secrets, such that a preliminary injunction is
  27 inappropriate.
  28

                                                  -4-             Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4829-9705-2848.4                                        MOTION TO FILE UNDER SEAL
Case 3:19-cv-01859-CAB-WVG Document 40 Filed 01/02/20 PageID.1331 Page 5 of 6




   1            In addition, Mr. Eng’s declaration will describe and attach confidential
   2 financial information regarding the devastating impact the granting of a preliminary
   3 injunction will have on CEV. (Eng. Decl. at ¶¶ 2, 6-8.) This information is not in
   4 the public domain and is kept strictly confidential. (Id. at ¶ 6.) Defendants must
   5 present this information in order to support their position regarding the bond that
   6 Javo should post as a result of its motion, in the unlikely event that it prevails in the
   7 motion.
   8            CEV’s extraction process parameters and its confidential financial
   9 information must be treated as “Outside Attorneys’ Eyes Only,” because disclosure
  10 of this confidential and proprietary business information would give Javo or any
  11 other competitor an improper competitive advantage over CEV if Javo gained
  12 access to it. (Id. at ¶¶ 7-8.)
  13            B.       Compelling Reasons Exist To Seal This Information
  14            The Supreme Court has recognized that “business information that might
  15 harm a litigant's competitive standing” is properly sealed. Nixon v. Warner
  16 Commc'ns, Inc., 435 U.S. 589, 598 (1978). It follows from this sensible principle
  17 that the presence of confidential and proprietary business information within court
  18 records provides a compelling reason to seal those records. See Compal Elecs., Inc.,
  19 2017 WL 11423604, at *2; accord Sun Distrib. Co., 2018 WL 4700490, at *2; In re
  20 BofI Holding, Inc. S'holder Litig., No. 315CV02722GPCKSC, 2017 WL 784118, at
  21 *21 (S.D. Cal. Mar. 1, 2017) (sealing documents where “disclosure of such
  22 information runs the risk of harming [a party’s] competitive standing[.]); Zest IP
  23 Holdings, LLC v. Implant Direct Mfg., LLC, No. 10CV0541 GPC-WVG, 2014 WL
  24 129072, at *1 (S.D. Cal. Jan. 14, 2014) (sealing “potentially prejudicial business or
  25 confidential proprietary information[.]”); XIFIN, Inc. v. Firefly Diagnostics, Inc.,
  26 No. 317CV00742BENKSC, 2018 WL 1244781, at *2 (S.D. Cal. Mar. 9, 2018)
  27 (sealing “commercially sensitive business information[.]”); Lucas v. Breg, Inc., No.
  28 15-CV-00258-BAS-NLS, 2016 WL 5464549, at *2 (S.D. Cal. Sept. 28, 2016)

                                                   -5-             Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4829-9705-2848.4                                         MOTION TO FILE UNDER SEAL
Case 3:19-cv-01859-CAB-WVG Document 40 Filed 01/02/20 PageID.1332 Page 6 of 6




   1 (sealing records where public disclosure “could result in improper use by [the
   2 party’s] competitors seeking to undercut [the party’s] market position.”); In re
   3 Qualcomm Litig., No. 317CV00108GPCMDD, 2019 WL 1557656, at *3 (S.D. Cal.
   4 Apr. 10, 2019) (sealing documents where “public disclosure of the information []
   5 would harm [a party’s] competitive standing by concurrently releasing such
   6 information to market competitors”).
   7            As shown above, access to CEV’s process parameters would allow Javo and
   8 other competitors to gain access to CEV’s highly confidential and commercially
   9 sensitive business information and unfairly compete with CEV to the detriment of
  10 CEV and Corey. This is particularly true given that Javo can make use of this
  11 information immediately with its large manufacturing facilities, while CEV is a
  12 start-up whose products have not gone to market yet.
  13                                   IV.   CONCLUSION
  14            Because compelling reasons exist to file the above-referenced documents
  15 under seal, Defendants request leave of this Court to do so.
  16
       Dated: January 2, 2020
  17
  18                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  19
  20                                 By                   /s/ John A. Yacovelle
  21                                                    JOHN A. YACOVELLE
                                                         MARISA B. MILLER
  22                                                     KRISTIN P. HOUSH
  23                                                          JESSE SALEN
  24                                          Attorneys for Defendants/Counter-Claimant
  25                                                CALIFORNIA EXTRACTION
                                              VENTURES, INC. AND STEPHEN COREY
  26
  27
  28

                                                 -6-             Case No. 3:19-CV-01859-CAB-WVG
       SMRH:4829-9705-2848.4                                       MOTION TO FILE UNDER SEAL
